Citation Nr: 9932078	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  99-01 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is well grounded.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954, to include a period of service in the 
Republic of Korea.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama, which denied entitlement to service 
connection for PTSD.  The veteran filed a timely notice of 
disagreement and perfected a substantive appeal.  In August 
1999, the veteran and his spouse testified at a hearing 
before a member of the Board sitting at Montgomery, Alabama.


FINDING OF FACT

The veteran's claim for service connection for PTSD is 
plausible.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
PTSD is well grounded.  38 U.S.C.A. §  5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question which must be determined is whether 
the veteran has submitted a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  A person who submits a claim for 
benefits administered by the Secretary shall have the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  A well-grounded claim is a plausible claim, one 
that is meritorious on its own or capable of substantiation.  
Robinette v. Brown, 8 Vet.App. 69, 73-74 (1995); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The truthfulness of 
evidence is presumed for purposes of determining if a claim 
is well grounded.  Robinette, 8 Vet.App. at 75-76; King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet.App. 
498, 506 (1995).  If the claimant has not presented a well-
grounded claim, then the appeal fails as to that claim, and 
the Board is under no duty pursuant to 38 U.S.C.A. § 5107(a) 
to assist the claimant any further in the development of that 
claim.  Murphy, 1 Vet.App. at 81.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision holding that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999). 

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim. 

Under the applicable criteria, service connection may be 
granted for a disability as a result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).

The veteran contends, in essence, that he is entitled to 
service connection for PTSD. Specifically, he reported having 
experienced certain stressors during his period of active 
service in Republic of Korea.  The veteran's service 
administrative record shows that his military occupational 
specialty (MOS) was heavy wrecker driver.  He was assigned to 
the 501st Transport Company wherein he was said to be 
responsible for transporting vehicles, which had become 
incapacitated while in a combat zone in Korea.  The veteran's 
stressors were said to include being thrown from his truck 
when a trailer he was towing ran over a land mine; being 
fired upon by the enemy while moving in convoys; traveling 
mined roads, bridges and shoulders daily in recovery and 
supply convoys, traveling over dangerous unimproved roads 
during ice and snow conditions; and witnessing numerous 
traffic deaths and accidents, including a truck from a convoy 
going over an embankment.  The veteran indicated that his 
stressful events occurred between February 1953 to August 
1954.

The veteran's service administrative record shows that his 
military occupational specialty (MOS) was heavy wrecker 
driver and the he served in Korea during the Korean conflict.  
A VA psychiatric examination was conducted in February 1999.  
The diagnosis was chronic PTSD, related to experiences in a 
combat zone in Korea.

The veteran has testified that the aforestated stressors are 
associated with his tour of duty in the Republic of Korea.  
The veteran's spouse testified that the veteran was never the 
same since his return from service and has, since then, 
experienced symptoms associated with PTSD.  The most recent 
VA psychiatric examination revealed a diagnosis of PTSD based 
on inservice stressors as reported by the veteran.  
Accordingly, the Board finds that the veteran's claim for 
entitlement to service connection for PTSD is plausible and 
therefore well grounded within the meaning of 38 U.S.C.A. §  
5107(a) (West 1991).


ORDER

The veteran's claim for entitlement to service connection for 
PTSD is well grounded, and to this extent only, the claim is 
granted.


REMAND

Having determined that the veteran's claim for entitlement to 
service connection for PTSD is well grounded, the Board must 
now consider whether it may render a pertinent decision based 
on the evidence of record.  See Bernard v. Brown, 4 Vet.App. 
384 (1993).  If the claim is well grounded, the merits of the 
claim will be evaluated after the duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.

38 C.F.R. § 3.304(f) provided that service connection for 
PTSD requires medical evidence establishing a clear diagnosis 
of the condition, credible supporting evidence that the 
claimed inservice stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  If the 
claimed stressor is related to combat, service department 
evidence that the veteran engaged in combat or that the 
veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the 
claimed inservice stressor.

During the course of this appeal 38 C.F.R. § 3.304(f) was 
revised.  38 C.F.R. § 3.304(f) provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor and credible supporting 
evidence that the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  The effective date of the revision is March 7, 
1997.  38 C.F.R. § 3.304(f).  The RO has not had the 
opportunity to review the revised regulation in conjunction 
with the veteran's claim for PTSD.

In West v. Brown, 7 Vet.App. 70 (1994), the Court held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  In West, 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  The Court also held in West 
that a psychiatric examination for the purpose of 
establishing the existence of PTSD was inadequate for rating 
purposes because the examiners relied, in part, on events 
whose existence the Board had rejected.

In approaching a claim for service connection for PTSD, the 
question of the existence and character of an event claimed 
as a recognizable stressor must be resolved by adjudicatory 
personnel.  If the adjudicators, having given due 
consideration to all matters of credibility raised by the 
record, conclude that the record establishes the existence 
and character of such an alleged stressor or stressors, then 
and only then, the case should be referred for a medical 
examination to determine the sufficiency of the stressor and 
as to whether the remaining elements required to support the 
diagnosis of PTSD have been met.

The veteran has stated that he was assigned to the 501st 
Transport Company wherein he was said to be responsible for 
transporting vehicles, which had become incapacitated while 
in a combat zone in Korea.  The veteran's stressors were said 
to include being thrown from his truck when a trailer he was 
towing ran over a land mine; being fired upon by the enemy 
while moving in convoys; traveling mined roads, bridges and 
shoulders daily in recovery and supply convoys, traveling 
over dangerous unimproved roads during ice and snow 
conditions; and witnessing numerous traffic deaths and 
accidents, including a truck from a convoy going over an 
embankment.  

The Board is satisfied that the stressor of driving over 
unimproved roads in adverse weather conditions is consistent 
with his MOS and the environment in Korea.  Accordingly, this 
stressor is verified.  It is also the Board's opinion that an 
attempt should be made to verify the remaining stressors.  

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertinent to his claim, the 
case is REMANDED for the following action: 

1.  The RO should furnish the appropriate 
release of information forms in order to 
obtain copies of all VA, military, and 
private medical records pertaining to 
treatment and evaluation of his PTSD that 
are not already of record.  The RO should 
also request that the veteran provide any 
additional information regarding his 
stressors, to include the dates, 
locations and the units to which he was 
assigned and the approximate months and 
years when members of his unit were 
wounded or killed.  He may submit 
statements from fellow service members or 
others who witnessed or knew of the 
alleged events at the time of their 
occurrence.  The veteran should be told 
that the information is critical in order 
to obtain supportive evidence of the 
stressful events and that failure to 
respond may result in adverse action.  He 
should be informed that he has the 
opportunity to submit additional evidence 
and arguments in support of his claim.

2.  Thereafter, the RO should request the 
National Personnel Records Center (NPRC) 
to furnish copies of the veteran's 
personnel records.  The NPRC should also 
be requested to conduct a search of the 
sick call and morning reports for the 
501st Transport Company with regard to 
the stressful events described by the 
veteran during the summer of 1953, to 
include running over a mine which 
required medical treatment, and having a 
truck in his unit go over an embankment, 
and multiple accidents and injuries.  

3.  Following the receipt of the above 
requested information, the RO should 
request the assistance of all other 
appropriate sources, to include U. S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), in verifying the 
reported stressors. USASCRUR should be 
requested to identify any other sources 
which may have pertinent information.

4.  The RO should make a determination as 
to whether the veteran was engaged in 
combat with the enemy.

5.  A VA examination should be conducted 
by a psychiatrist in order to determine 
the nature and severity of the veteran's 
PTSD.  The claims folder and a copy of 
this Remand must to be made available to 
the examiner in conjunction with the 
examination.  All indicated tests are to 
be conducted. The RO is to inform the 
examiner that only a stressor(s), which 
has been verified by the RO or Board, may 
be used as a basis for a diagnosis of 
PTSD.  As previously stated the stressor 
regarding driving over dangerous roads 
has been verified.

If the diagnosis of post-traumatic stress 
disorder is deemed appropriate, the 
examiners should specify whether each 
stressor found to be established by the 
record insufficient to produce post-
traumatic stress disorder; and whether 
there is a link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the record and found 
sufficient to produce post-traumatic 
stress disorder by the examiners.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, a Supplemental Statement of 
the Case should be issued to the veteran and his 
representative and they should be provided an opportunity to 
respond.  The claims folder should then be returned to the 
Board for further review, as appropriate.  The purpose of 
this REMAND is to obtain additional information and to ensure 
compliance with due process considerations

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals





3


